06/21/2022



                                                                              Case Number: DA 22-0114



        IN THE SUPREME COURT OF THE STATE OF MONTANA
                  Supreme Court Cause No. DA 22-0114




 TAMARA BARNHART,

              Petitioner / Appellee,

 v.                                           GRANT OF EXTENSION

 MONTANA STATE FUND,

              Respondent / Appellant


      Appellee, Tamara Barnhart, has moved the Court, pursuant to Montana Rules

of Appellate Procedure 26(1), for an extension of time to file Appellee’s Brief,

currently due July 11, 2022. Good cause appearing therefore,

      IT IS HEREBY ORDERED that Appellee has up to and including August 10,

2022, in which to file her Brief.




                                                                  Electronically signed by:
                                                                     Bowen Greenwood
                                                                 Clerk of the Supreme Court
                                                                        June 21 2022